Citation Nr: 9903761	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  98-09 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than April 18, 1996, 
for a 100 percent disability evaluation for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to December 1968.

By a rating decision dated in March 1969, the veteran was 
granted service connection for chronic schizophrenic 
reaction, undifferentiated type.  This condition was assigned 
a 100 percent disability rating, effective December 14, 1968.  
By a rating decision dated in July 1982, the assigned 
disability rating was reduced to 70 percent effective 
November 1, 1982.  It was subsequently reduced to 50 percent, 
effective August 1, 1988, by a May 1988 rating decision.  The 
veteran's claim for a disability rating in excess of 50 
percent was denied in a December 1989 rating decision.  This 
denial was upheld by the Board of Veterans' Appeals (Board) 
in a March 1991 decision.

This matter is before the Board on appeal from a November 
1997 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon, which 
increased the assigned disability rating for the veteran's 
schizophrenia to 100 percent, effective April 18, 1997.  The 
effective date was subsequently changed to April 18, 1996, by 
a March 1998 Review Officer Decision.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating was received 
on April 18, 1997.

2.  The RO established an effective date of April 18, 1996, 
for a 100 percent rating for schizophrenia on the grounds 
that medical records dated in April 1996 demonstrated a 
factually ascertainable increase in the veteran's 
schizophrenia.


CONCLUSION OF LAW

The veteran is not entitled to an effective date earlier than 
April 18, 1996, for a 100 percent disability evaluation for 
schizophrenia.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  By a rating decision dated in March 1969, the 
veteran was granted service connection for chronic 
schizophrenic reaction, undifferentiated type.  This 
condition was assigned a 100 percent disability rating, 
effective December 14, 1968.  By a rating decision dated in 
July 1982, the assigned disability rating was reduced to 70 
percent effective November 1, 1982.  

By a statement dated in February 1985, the veteran reported 
that his rating should be increased to 100 percent based on 
unemployability together with the 70 percent rating for his 
schizophrenia ("psychosis").  In a May 1985 decision, the 
RO found that the veteran's schizophrenia was in fair 
remission while he remained on medication and limited 
stressful associations.  Further, the evidence at the time 
demonstrated severe impairment, and the current evaluation 
was continued.  The RO noted that the condition did not 
produce complete impairment and he was not unemployable 
solely due to a service-connected condition.  The RO informed 
the veteran by correspondence that they could not grant his 
claim for the 100 percent compensation rate due to individual 
unemployability because the evidence of record did not show 
that he was unable to secure of follow substantially gainful 
occupation because of his service-connected disability.  

The assigned rating for the veteran's schizophrenia was 
subsequently reduced to 50 percent, effective August 1, 1988, 
by a May 1988 rating decision.  The veteran's claim for a 
disability rating in excess of 50 percent was denied in a 
December 1989 rating decision.  This denial was upheld by the 
Board in a March 1991 decision.

On April 18, 1997, the RO received a statement from the 
veteran in which he expressed his belief that he should be 
rated as 100 percent for individual unemployability.  In 
response to the veteran's claim, the RO sent him a VA Form 
21-8940, Application for Increased Compensation Based on 
Unemployability.  The veteran returned this document to the 
RO in October 1997.

As part of the development of the veteran's claim, treatment 
records were obtained from the Clackamas County Health Center 
which covered the period from April 14, 1996, to September 
17, 1997.  Other development included a VA Social Industrial 
Survey conducted in October 1997, and a VA mental disorders 
examination that was conducted in November 1997.

In a November 1997 rating decision, the RO, among other 
things, increased the disability rating for the veteran's 
schizophrenia to 100 percent, effective April 18, 1997.  The 
RO noted that this evaluation was assigned whenever there was 
evidence of total occupational and social impairment.  

The veteran's Notice of Disagreement was received in March 
1998.  He contended that he was entitled to an earlier 
effective date for individual unemployability, to February 
1985 when he first requested it.  He also contended that the 
100 percent rating for his schizophrenia should be from the 
onset of the condition.

By a March 1998 Review Officer Decision, the effective date 
for the 100 percent rating for the veteran's schizophrenia 
was changed to April 18, 1996, one year prior to the date of 
receipt of the current claim.  In support of this decision, 
the Review Officer noted the findings of the medical records 
from Clackamas County Mental Health Center.  Specifically, it 
was noted that the veteran was seen on April 14, 1996, 
demonstrating evidence of an active psychosis.  When seen on 
April 15, 1996, he reported that he had not been taking his 
medication since June 1995.  Following this, he began to 
receive ongoing treatment and medication management for his 
psychosis.  After reviewing the symptomatology demonstrated 
through this treatment, the Review Officer concluded that 
these records demonstrated a factually ascertainable increase 
in disability one year prior to the date of receipt of claim.  
Therefore, he changed the effective date pursuant to 
38 C.F.R. § 3.400(o)(2).  Moreover, the Review Officer noted 
that this revision was based upon a difference of opinion 
under 38 C.F.R. § 3.105(b), and not clear and unmistakable 
error under 38 C.F.R. § 3.105(a).

A Statement of the Case was issued to the veteran in March 
1998, which incorporated the Review Officer Decision.  The 
veteran's Substantive Appeal was received in June 1998.  He 
contended that his claim should go back to December 1968, the 
date he was released from the military with a diagnosis of 
schizophrenia.  Further, he contended that he should have 
been rated as 100 percent disabled in February 1985 as he had 
been unable to find work since his release from service.  He 
asserted that he could not now nor then secure substantially 
gainful employment.  The veteran also stated that he would be 
100 percent pursuant to 38 C.F.R. § 4.16, and that his claim 
was also supported by 38 C.F.R. § 3.340.

Legal Criteria.  In general, the effective date for an 
increase will be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1) (1998).  For an increase in disability 
compensation, the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400.

Analysis.  In the instant case, the Board notes that the 
veteran has contended that his 100 percent disability rating 
for schizophrenia should go back to when he was released from 
service.  Similarly, the veteran has also alleged that his 
100 percent rating should go back to February 1985, when he 
made his original claim for individual unemployability.  
However, a review of the record shows that the assigned 
ratings are controlled by numerous rating decisions, as well 
as the Board's March 1991 decision, all of which are now 
final.  38 U.S.C.A. §§ 7103, 7104, 7105(c); 38 C.F.R. 
§§ 20.1100, 20.1103.  Under 38 C.F.R. § 3.105(a), "[p]revious 
determinations which are final and binding, including deci-
sions of ... degree of disability ...will be accepted as 
correct in the absence of clear and unmistakable error."  To 
assert a valid claim of clear and unmistakable error, the 
claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated; he must, with some degree of 
specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error.  The mere assertion of clear and 
unmistakable error is not sufficient to reasonably raise the 
issue.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review 
denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  The Board is 
of the opinion that the veteran has not alleged clear and 
unmistakable error with respect to the prior rating 
decisions.  With respect to the March 1991 Board decision, 
the Board notes that the VA recently promulgated regulations 
for the revision of a final Board decision on the grounds of 
clear and unmistakable error which are effective February 12, 
1999.  64 Fed. Reg. 2,134 (1999) (to be codified at 38 C.F.R. 
§ 20.1400 to 20.1411).  As these regulations follow the 
guidelines of 38 C.F.R. § 3.105(a) and the Court of Veterans 
Appeals (Court) precedent decisions, the Board is of the 
opinion that the veteran has not alleged clear and 
unmistakable to the prior Board decision either.

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  See also 38 C.F.R. § 3.400(o)(2).  "Application" 
is not defined in the statute.  However, in the regulations, 
"claim" and "application" are considered equivalent and are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), 
the submission of certain medical records may constitute an 
"informal claim" for an increase in disability compensation.  
In addition, 38 C.F.R. § 3.157(b)(1) specifies that where, as 
here, a claimant's formal claim for compensation already has 
been allowed, receipt of, inter alia, a VA report of 
examination will be accepted as an informal claim filed on 
the date of the examination. 

Thus, the applicable statutory and regulatory provisions, 
fairly construed, require that the Board look to all 
communications in the file that may be interpreted as 
applications or claims -- formal and informal -- for 
increased benefits and, then, to all other evidence of record 
to determine the "earliest date as of which", within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.400(o)(2), 3.155(a).

As noted above, the Board denied a rating in excess of 50 
percent for the veteran's schizophrenia in a March 1991 
decision.  A review of the claims folder fails to disclose 
any communication from the veteran or any other document 
which may be construed as a formal or informal claim for 
increase prior to receipt of the statement from the veteran 
which was received by the RO on April 18, 1997.

Thus, the veteran's claim for an increase was received on 
April 18, 1997, and the Board must next review all evidence 
of record to determine the "earliest date as of which", 
within the year prior to the claim, the increase in 
disability was ascertainable.  The Review Officer, by his 
March 1998 decision, found that the medical records from the 
Clackamas County Mental Health Center demonstrated a 
factually ascertainable increase in disability one year prior 
to the date of receipt of claim.  As a result, an earlier 
effective date of April 18, 1996, was assigned pursuant to 
the guidelines of 38 C.F.R. § 3.400(o)(2).  Inasmuch as the 
law regarding effective dates for increases in disability 
compensation does not permit an effective date to be earlier 
than one year prior to the receipt of an increased rating 
claim, the veteran's claim for an earlier effective date must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  As the law is dispositive of the 
instant case, the benefit of the doubt rule is not for 
application.


ORDER

Entitlement to an effective date earlier than April 18, 1996, 
for a 100 percent disability evaluation for schizophrenia is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

